Citation Nr: 1001800	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to April 
1970, with an additional one year, five months prior service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cheyenne, Wyoming.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of his service as a Naval aviator, 
including service in Vietnam, in the 1960s.  Audiometry 
readings during service were essentially normal, although at 
separation in April 1970 the left ear showed a threshold of 
20 decibels at 4000 Hertz.

Private audiogram in February 1995 appears to show bilateral 
hearing loss by VA standards.  A private audiologist's report 
dated in March 2003 noted the Veteran's extensive record of 
exposure to high levels of noise during his military service 
and that he had worked in an office environment since 
separation from service, but it stopped short of directly 
attributing his current hearing loss and/or tinnitus to his 
period of service.

VA audiometric testing in September 2003 showed bilateral 
hearing loss by VA standards.  The examiner stated that it 
was her opinion that the Veteran's hearing loss was not due 
to his military time but rather to his "years of shooting 
without adequate protection."  She noted that the Veteran 
was right-handed and stated that the fact that the Veteran's 
left ear hearing loss was worse than his right ear hearing 
loss supported her opinion regarding the etiology of his 
hearing disability.

The examiner's opinion is based, at least in part, on the 
"normal" inservice audiogram findings.  However, the Board 
notes that the Veteran's service as a Naval aviator clearly 
exposed him to acoustic trauma, and the requirements for 
service connection for hearing loss as defined in 38 C.F.R. § 
3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in 
order for service connection to be granted.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran's representative has requested that the case be 
remanded for another examination and opinion.  The 
representative specifically took issue with the VA examiner's 
interpretation of the significance of the Veteran's more 
extensive left ear hearing loss as it related to his firing a 
rifle or shotgun (pointing out that presumably his right ear 
would actually be closer to the weapon).

Under the circumstances, the Board agrees that another 
medical opinion is necessary in order to render a fully 
informed decision.  38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and likely 
etiology of any hearing loss and/or 
tinnitus which may be present.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including service 
treatment records.

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated hearing loss and/or 
tinnitus, is causally related to the 
Veteran's active duty service, to include 
noise exposure? 

A rationale for all opinions expressed 
should be provided.  

2.  After completing the requested 
development, again review the record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate time should 
be given for them to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


